
	

113 HR 1859 IH: Disaster Declaration Improvement Act of 2013
U.S. House of Representatives
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1859
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2013
			Mr. Schiff (for
			 himself and Ms. Chu) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To revise the process by which the Federal Emergency
		  Management Agency evaluates a request for major disaster assistance, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disaster Declaration Improvement Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)The process that the Federal Emergency
			 Management Agency (FEMA) uses to determine whether major disaster assistance
			 should be recommended to the President is badly flawed.
			(2)The Government Accountability Office’s 2012
			 report on the FEMA disaster assistance process stated that according to
			 FEMA and state emergency management officials, FEMA has primarily relied on a
			 single indicator, the statewide per capita damage indicator, to determine
			 whether to recommend that a jurisdiction receive [Public Assistance]
			 funding.
			(3)The Government Accountability Office’s 2012
			 report on the FEMA disaster assistance process also stated that 244 of 246
			 approved disaster declarations during fiscal years 2008 through 2011 had damage
			 estimates that met or exceeded the Public Assistance per capita
			 indicator.
			(4)Federal
			 regulations do not prioritize the factors to be considered in recommending a
			 major disaster declaration, but FEMA clearly does, as 99 percent of disasters
			 in fiscal years 2008 through 2011 that satisfied FEMA’s statewide per capita
			 damage threshold received a disaster declaration.
			(5)FEMA should give,
			 in its future evaluation of Governor-submitted requests for major disaster
			 assistance, equal consideration to all of the factors described in section
			 206.48(a) of title 44, Code of Federal Regulations, so that the process for
			 recommending major disaster assistance will work as originally intended.
			(6)Another flaw in
			 FEMA’s process, that communities within large States and counties are unfairly
			 disadvantaged, must also be addressed.
			(7)Evaluation of
			 Governor-submitted requests for major disaster assistance on the basis of a
			 statewide per capita damage threshold, and occasionally a countywide per capita
			 damage threshold, establishes a higher threshold for States and counties with
			 large populations to receive major disaster assistance, even though there is no
			 indication that they have a greater fiscal capacity to respond to
			 disasters.
			(8)The inequity
			 described in paragraphs (6) and (7) means that communities can suffer high
			 levels of disaster-related damage but not receive the assistance they need to
			 quickly recover from the disaster.
			(9)FEMA should
			 consider more than just the statewide and countywide per capita damage
			 thresholds in evaluating a request for major disaster assistance, so that
			 communities in large population counties in large population States do not face
			 an unreasonably high barrier to receiving assistance following a
			 disaster.
			3.Consideration of
			 major disaster assistance requestsNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Federal Emergency Management
			 Agency shall issue regulations to ensure that—
			(1)in any review of a request for major
			 disaster assistance conducted by the Federal Emergency Management Agency, the
			 factor described in section 206.48(a)(1) of title 44, Code of Federal
			 Regulations (relating to the estimated cost of assistance), is provided
			 consideration that is equal to the consideration provided to each of the other
			 factors described in section 206.48(a) of such title; and
			(2)a request for major disaster assistance by
			 a State is considered by the Federal Emergency Management Agency for
			 recommendation to the President, without regard to any per capita damage
			 threshold (other than a threshold described in this paragraph), in any case in
			 which a disaster occurs with respect to a city or unincorporated
			 jurisdiction—
				(A)with a population
			 of less than 250,000;
				(B)located in a county with a population of
			 more than 1,000,000 and a State with a population of more than 5,000,000;
			 and
				(C)with respect to
			 which the financial damage relating to the disaster exceeds—
					(i)in
			 the case of a city, 10 percent of the city’s general fund; or
					(ii)in
			 the case of an unincorporated jurisdiction, $100 per capita.
					
